



EXHIBIT 10.1


ABERCROMBIE & FITCH CO.
2016 LONG-TERM INCENTIVE PLAN FOR DIRECTORS
(as amended on May 20, 2020)
1. Purpose. The purpose of this 2016 Long-Term Incentive Plan for Directors (the
“Plan”) is to aid Abercrombie & Fitch Co., a Delaware corporation (together with
its successors and assigns, the “Company”), in recruiting, retaining, motivating
and rewarding certain non-associate directors of the Company or its subsidiaries
or affiliates, to provide non-associate directors with equitable and competitive
compensation opportunities, to provide a mechanism for non-associate directors
to increase their ownership position in the Company, and to increase the
alignment between the compensation program for non-associate directors and
stockholder interests. The Plan authorizes equity-based awards for Participants.
2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
(a) “Annual Limit” shall have the meaning specified in Section 5(b).
(b) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit, or
Deferred Stock Award together with any related right or interest, granted to a
Participant under the Plan.
(c) “Beneficiary” means the legal representative of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death.
(d) “Board” means the Company’s Board of Directors.
(e) “Change of Control” has the meaning specified in Section 8.
(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and the Internal
Revenue Service.
(g) “Committee” means the Compensation and Organization Committee of the Board,
the composition and governance of which is established in the Committee’s
charter as approved from time to time by the Board and subject to
Section 303A.05 of the Listed Company Manual of the New York Stock Exchange, and
other corporate governance documents of the Company. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee’s charter or the Plan. The full Board may perform any
function of the Committee hereunder except to the extent limited under
Section 303A.05 of the Listed Company Manual of the New York Stock Exchange, in
which case the term “Committee” shall refer to the Board.
(h) “Deferred Stock Award” means a right, granted to non-associate directors of
the Company under the Plan, to receive Stock in accordance with the terms and
conditions of the Directors’ Deferred Compensation Plan (Plan II), as adopted
effective January 1, 2005, or any successor plan providing for the deferral of
compensation by such non-associate directors.
(i) “Effective Date” means the effective date specified in Section 9(p).
(j) “Eligible Person” has the meaning specified in Section 5.


1

--------------------------------------------------------------------------------





(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
(l) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing price per share of Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which Stock is traded on the day as of which such Fair
Market Value is being determined or, if there is no closing price on that day,
then the closing price on the last previous day on which a closing price was
reported.
(m) “Option” means a right, granted under the Plan, to purchase Stock.
(n) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
(o) “Restricted Stock” means Stock granted under the Plan which is subject to
certain restrictions and to a risk of forfeiture.
(p) “Restricted Stock Unit” or “RSU” means a right, granted under the Plan, to
receive Stock, cash or other Awards or a combination thereof at the end of a
specified deferral period.
(q) “Retirement” means, unless otherwise stated by the Committee (or the Board)
in an applicable Award agreement, a Participant’s voluntary termination of
service as a member of the Board (or the board of a subsidiary or affiliate of
the Company) at or after attaining age 70 with at least three years of service
as a member of the applicable board.
(r) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
(s) “Stock” means the Company’s Class A Common Stock, par value $0.01 per share,
and any other equity securities of the Company or another issuer that may be
substituted or resubstituted for Stock pursuant to Section 9(c).
(t) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto (including
outstanding Awards); to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 9(b) and other persons
claiming rights from or through a Participant, and stockholders of the Company.
(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3, in which case the subcommittee shall be subject to and have
authority under the charter applicable to the Committee, and the acts of the
subcommittee shall be deemed to be acts of the Committee hereunder. The
Committee may delegate


2

--------------------------------------------------------------------------------





the administration of the Plan to one or more officers or associates of the
Company, and such administrator(s) may have the authority to execute and
distribute Award agreements or other documents evidencing or relating to Awards
granted by the Committee under the Plan, to maintain records relating to Awards,
to process or oversee the issuance of Stock under Awards, to interpret and
administer the terms of Awards and to take such other actions as may be
necessary or appropriate for the administration of the Plan and of Awards under
the Plan, provided that in no case shall any such administrator be authorized
(i) to grant Awards under the Plan, (ii) to take any action that would result in
the loss of an exemption under Rule 16b-3 for Awards granted to or held by
Participants who at the time are subject to Section 16 of the Exchange Act in
respect of the Company, (iii) to take any action inconsistent with Section 157
and other applicable provisions of the Delaware General Corporation Law, or
(iv) to make any determination required to be made by the Committee under the
New York Stock Exchange corporate governance standards applicable to listed
company compensation committees (currently, Rule 303A.05). Any action by any
such administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and, except as otherwise
specifically provided, references in this Plan to the Committee shall include
any such administrator. The Committee established pursuant to Section 3(a) and,
to the extent it so provides, any subcommittee, shall have sole authority to
determine whether to review any actions and/or interpretations of any such
administrator, and if the Committee shall decide to conduct such a review, any
such actions and/or interpretations of any such administrator shall be subject
to approval, disapproval or modification by the Committee.
(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or associate of the Company or
a subsidiary or affiliate of the Company, the Company’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee, any person acting pursuant to authority delegated by
the Committee, and any officer or associate of the Company or a subsidiary or
affiliate of the Company acting at the direction or on behalf of the Committee
or a delegee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. The total number of shares
of Stock reserved and available for delivery in connection with Awards under the
Plan shall be 900,000. The total number of shares available is subject to
adjustment as provided in Section 9(c). Any shares of Stock delivered under the
Plan shall consist of authorized and unissued shares or treasury shares.
(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section 4(b). (i) Except as set forth below, to the extent that an Award
granted under the Plan expires or is forfeited, cancelled, surrendered or
otherwise terminated without issuance of shares to the Participant, settled only
in cash, or settled by the issuance of fewer shares than the number underlying
the Award, the shares retained by or tendered to the Company will be available
under the Plan. (ii) Shares that are withheld from an Award of Restricted Stock
or RSUs granted under the Plan to cover withholding tax obligations related to
that Award or shares that are separately tendered by the Participant (either by
delivery or attestation) in payment of such taxes shall be deemed to constitute
shares not delivered to the Participant and will be available for future grants
under the Plan. (iii) Shares that are withheld from, or that are tendered by a
Participant (either by delivery or attestation) in connection with, an Award of
Options or SARs granted under the Plan to cover withholding tax obligations
related to that Award or the exercise price of that Award, shall be deemed to
constitute shares delivered to the Participant and shall not be available for
future grants under the Plan. For purposes of clarity, upon the exercise of an
Option or SAR, the gross number of shares exercised, and not solely the net
number of shares delivered upon such exercise, shall be treated as issued
pursuant to the Plan and the shares subject to the exercised Option or SAR that
are not issued or delivered upon such exercise will not be available for future
grants under the Plan. (iv) Additionally, in the case of any Award granted
through the assumption of, or in substitution for, an outstanding award granted
by a company or business acquired by the Company or a subsidiary or affiliate of
the Company or with which the Company or a subsidiary or affiliate of the
Company merges, consolidates or enters into a similar corporate transaction,
shares issued or issuable in connection with such substitute Award shall not be
counted against the number of shares reserved under the Plan.


3

--------------------------------------------------------------------------------





5. Eligibility; Per-Person Award Limitations.
(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means any non-associate directors
of the Company or any subsidiary or affiliate of the Company. For purposes of
the Plan, a joint venture in which the Company or a subsidiary of the Company
has a substantial direct or indirect equity investment shall be deemed an
affiliate, if so determined by the Committee. Holders of awards granted by a
company or business acquired by the Company or a subsidiary or affiliate of the
Company, or with which the Company or a subsidiary or affiliate of the Company
merges, consolidates or enters into a similar corporate transaction, who will
become Eligible Persons are eligible for grants of substitute awards granted
through the assumption of, or in substitution for, such outstanding awards
previously granted, under the Plan in connection with such transaction, if so
determined by the Committee.
(b) Per-Person Award Limitations. Subject to adjustment as provided in
Section 9(c), during any calendar year during any part of which the Plan is in
effect, awards to Eligible Persons, the non-associate director occupying the
role of Non-Executive Chairman of the Board of the Company (if any) and the
non-associate director occupying the role of Executive Chairman of the Board of
the Company (if any) will be subject to the following Annual Limits:
(i) For Eligible Persons: Awards with an aggregate Fair Market Value on the date
of grant of no more than $300,000;
(ii) For the non-associate director occupying the role of Non-Executive Chairman
of the Board of the Company (if any): additional Awards with an aggregate Fair
Market Value on the date of grant of no more than $500,000; and
(iii) For the non-associate director occupying the role of Executive Chairman of
the Board of the Company (if any): additional Awards with an aggregate Fair
Market Value on the date of grant of no more than $2,500,000.
A Participant’s Annual Limit in any year shall not include any Deferred Stock
Awards granted in lieu of other forms of compensation.
6. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 9(e) and
Section 9(j)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of service by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan,
subject to Section 9(j). The Committee shall require the payment of lawful
consideration for an Award to the extent necessary to satisfy the requirements
of the Delaware General Corporation Law, and may otherwise require payment of
consideration for an Award except as limited by the Plan. The minimum vesting
and minimum exercisability conditions described below need not apply (i) in the
case of the death, disability or Retirement of the Participant or termination of
service of a Participant in connection with a Change of Control, and (ii) with
respect to up to an aggregate of 5% of the shares of Stock authorized under the
Plan, which may be granted (or regranted upon forfeiture) in any form permitted
under the Plan without regard to such minimum vesting or minimum exercisability
requirements.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that, notwithstanding
anything contained herein to the contrary, such exercise price shall be
(A) fixed as of the grant date, and (B) not less than the Fair Market Value of a
share of Stock on the grant date. Notwithstanding the foregoing, any substitute
award granted in assumption of or in substitution for an outstanding award
granted by a company or business acquired by the Company or a subsidiary or
affiliate of the Company, or with which the Company or a subsidiary or affiliate
of the Company merges, consolidates or enters into a similar corporate
transaction, may be granted with an exercise price per share of Stock other than
as required above.


4

--------------------------------------------------------------------------------





(ii) No Repricing. Without the approval of stockholders of the Company, the
Committee will not amend or replace previously granted Options in a transaction
that constitutes a “repricing,” meaning any reduction in exercise price,
cancellation of an Option in exchange for another Option with a lower exercise
price, cancellation of an Option for cash, or cancellation of an Option for
another grant if the exercise price of the cancelled Option is greater than the
Fair Market Value of the shares of Stock subject to the cancelled Option at the
time of cancellation, other than in conjunction with a Change of Control or
other adjustment under Section 9(c), or any other “repricing” as that term is
used in Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange (or any successor provision).
(iii) Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part, provided that, notwithstanding anything
contained herein to the contrary, the sole and exclusive basis for determining
both the vesting and exercisability of an Option will be the passage of a
specific period of time (which at a minimum shall be a period which ends on the
earlier of the first anniversary of the grant date or the date of the next
regularly scheduled meeting of the Company’s stockholders held after the grant
date) or the occurrence or non-occurrence of certain specific events (e.g.,
death, total disability or termination of service as a director in connection
with a Change of Control). In addition, the Committee shall determine the
methods by which such exercise price may be paid or deemed to be paid and the
form of such payment (subject to Section 9(j) and Section 9(k)), including,
without limitation, cash, Stock (including by withholding Stock deliverable upon
exercise), other Awards or awards granted under other plans of the Company or
any subsidiary or affiliate of the Company, or other property (including through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants.
(iv) ISOs. The Plan does not permit grants of Incentive Stock Options within the
meaning of Code Section 422. All Options granted under the plan shall be
non-qualified Options.
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. An SAR shall confer on the Participant to whom the SAR is
granted a right to receive, upon exercise thereof, shares of Stock having a
value equal to the excess of (A) the Fair Market Value of one share of Stock on
the date of exercise (or, in the case of a “Limited SAR,” the Fair Market Value
determined by reference to the Change of Control Price, as defined under the
applicable award agreement) over (B) the exercise or settlement price of the SAR
as determined by the Committee. Stock Appreciation Rights may be granted to
Participants from time to time either in tandem with or as a component of other
Awards granted under the Plan (“tandem SARs”) or not in conjunction with other
Awards (“freestanding SARs”) and may, but need not, relate to a specific Option
granted under Section 6(b). The per share price for exercise or settlement of
SARs (including both tandem SARs and freestanding SARs) shall be determined by
the Committee, but in the case of SARs that are granted in tandem with an Option
shall not be less than the exercise price of the Option and in the case of
freestanding SARs shall be (X) fixed as of the grant date, and (Y) not less than
the Fair Market Value of a share of Stock on the grant date.
(ii) No Repricing. Without the approval of stockholders of the Company, the
Committee will not amend or replace previously granted SARs in a transaction
that constitutes a “repricing,” meaning any reduction in exercise price,
cancellation of an SAR in exchange for another SAR with a lower exercise price,
cancellation of an SAR for cash, or cancellation of an SAR for another grant if
the exercise price of the cancelled SAR is greater than the Fair Market Value of
the shares of Stock subject to the cancelled SAR at the time of cancellation,
other than in conjunction with a Change of Control or other adjustment under
Section 9(c), or any other “repricing” as that term is used in Section 303A.08
of the Listed Company Manual of the New York Stock Exchange (or any successor
provision).


5

--------------------------------------------------------------------------------





(iii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of an SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which an SAR may be
exercised in whole or in part (including based on future service requirements
which at a minimum shall be a period which ends on the earlier of the first
anniversary of the grant date or the date of the next regularly scheduled
meeting of the Company’s stockholders held after the grant date, with earlier
vesting permitted in the event of a Participant’s death or total disability or
upon the termination of a Participant’s service as a director of the Company in
connection with a Change of Control), the method of exercise, method of
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Participants, and whether or not an SAR shall be freestanding or in
tandem or combination with any other Award. Limited SARs, that may only be
exercised in connection with a Change of Control or termination of service
following a Change of Control as specified by the Committee, may be granted on
such terms, not inconsistent with this Section 6(c), as the Committee may
determine. The Committee may require that an outstanding Option be exchanged for
an SAR exercisable for Stock having vesting, expiration and other terms
substantially the same as the Option, so long as such exchange will not result
in additional accounting expense to the Company.
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(i) Grant and Restrictions. Subject to Section 6(d)(ii), Restricted Stock shall
be subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on future service requirements), in such installments or otherwise and
under such other circumstances as the Committee may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of the Plan
and any Award document relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). Upon any forfeiture of Restricted Stock, a Participant shall cease
to have any rights of a stockholder of the Company and shall return any
certificates representing such Restricted Stock to the Company.
(ii) Limitation on Vesting. The grant, issuance, retention, vesting and/or
settlement of Restricted Stock shall occur at such time and in such installments
as determined by the Committee or under criteria established by the Committee.
The Committee shall have the right to make the timing of the grant and/or the
issuance, ability to retain, vesting and/or settlement of Restricted Stock
subject to continued service as a director and/or passage of time as deemed
appropriate by the Committee; provided that the grant, issuance, retention,
vesting and/or settlement of a Restricted Stock Award that is based solely upon
continued service as a director or the passage of time shall vest not sooner
than the earlier of (A) the first anniversary of the grant date of the Award or
(B) the date of the next regularly scheduled annual meeting of stockholders of
the Company held after the grant date of the Award, with earlier vesting
permitted in the event of a Participant’s death or total disability or upon the
termination of a Participant’s service as a director of the Company in
connection with a Change of Control.
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which they relate. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject


6

--------------------------------------------------------------------------------





to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.
(e) Restricted Stock Units. The Committee is authorized to grant RSUs to
Participants, subject to the following terms and conditions:
(i) Award and Restrictions. Subject to Section 6(e)(ii), RSUs shall be subject
to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on future service requirements), in such installments or otherwise and
under such other circumstances as the Committee may determine at the date of
grant or thereafter. A Participant granted RSUs shall not have any of the rights
of a stockholder of the Company, including the right to vote, until Stock shall
have been issued in the Participant’s name pursuant to the RSUs, except that the
Committee may provide for dividend equivalents pursuant to Section 6(e)(iii)
below.
(ii) Limitation on Vesting. The grant, issuance, retention, vesting and/or
settlement of RSUs shall occur at such time and in such installments as
determined by the Committee or under criteria established by the Committee. The
Committee shall have the right to make the timing of the grant and/or the
issuance, ability to retain, vesting and/or settlement of RSUs subject to
continued service as a director and/or passage of time as deemed appropriate by
the Committee; provided that the grant, issuance, retention, vesting and/or
settlement of an RSU that is based solely upon continued service as a director
or the passage of time shall vest not sooner than the earlier of (A) the first
anniversary of the grant date of the Award or (B) the date of the next regularly
scheduled annual meeting of stockholders of the Company held after the grant
date of the Award, with earlier vesting permitted in the event of a
Participant’s death or total disability or upon the termination of a
Participant’s service as a director of the Company in connection with a Change
of Control.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
dividend equivalents on the specified number of shares of Stock covered by an
Award of RSUs shall be either (A) paid with respect to such RSUs at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends, or (B) deferred with respect to
such RSUs, either as a cash deferral or with the amount or value thereof
automatically deemed reinvested in additional RSUs, other Awards or other
investment vehicles having a Fair Market Value equal to the amount of such
dividends, as the Committee shall determine or permit a Participant to elect.
(f) Deferred Stock Awards. Non-associate directors may voluntarily defer all or
a part of their retainers, meeting fees (if any), and Stock-based Awards under
the provisions of the Directors’ Deferred Compensation Plan (Plan II), as
adopted effective January 1, 2005, or any successor plan providing for deferral
of compensation by non-associate directors. The dollar value of such deferrals
is credited to a notional account in the form of Deferred Stock Awards. The
deferred account balances will be settled in the form of Stock issued under the
Plan, based on each non-associate director’s election.
7. Certain Provisions Applicable to Awards.
(a) Stand-Alone, Additional, and Tandem Awards. Awards granted under the Plan
may, in the Committee’s discretion, be granted either alone or in addition to,
in tandem with, or in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary or affiliate of the
Company, or any business entity to be acquired by the Company or a subsidiary or
affiliate of the Company, or any other right of a Participant to receive payment
from the Company or any subsidiary or affiliate of the Company. Awards granted
in addition to or in tandem with other Awards or awards may be granted either as
of the same time as or a different time from the grant of such other Awards or
awards.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(iii) and Section 6(c)(iii) or elsewhere in the Plan.


7

--------------------------------------------------------------------------------





(c) Form and Timing of Payment under Awards. Subject to the terms of the Plan
(including Section 9(j) and Section 9(k)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate of the Company
upon the exercise of an Option or other Award or settlement of an Award may be
made in such forms as the Committee shall determine, including, without
limitation, cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis. The
settlement of any Award may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the Committee’s discretion or upon
occurrence of one or more specified events, subject to Section 6(b)(iv),
Section 9(j) and Section 9(k).
(d) No Dividends Payable with Respect to Unvested Awards. Notwithstanding
anything in the Plan to the contrary, with respect to any Award under the Plan,
no dividends (or dividend equivalents) shall be payable with respect to any
shares of Stock underlying an Award until such underlying shares of Stock have
vested.
8. Change of Control.
(a) Impact of Event. Unless the Board or the Committee provides otherwise
(either at the time of grant of an Award or thereafter) prior to a Change of
Control, this Section 8(a) shall govern the treatment of any Option, SAR,
Restricted Stock or RSU, the exercisability, vesting and/or settlement of which
is based solely upon continued service as a director or passage of time. In the
case of an Award subject to this Section 8(a) that the acquiring or surviving
company in the Change of Control assumes upon and maintains following the Change
of Control (which Award shall be adjusted as to the number and kind of shares as
may be determined appropriate by the Committee prior to the Change of Control),
if there occurs an involuntary termination of service without cause of the
Participant holding such Award (excluding voluntary resignation, death,
disability or Retirement) within three months prior to or eighteen months
following the Change of Control, such Award shall be treated as provided in
clause (i) or clause (ii) of this Section 8(a), as applicable. In the case of an
Award subject to this Section 8(a) that the acquiring or surviving company in
the Change of Control does not assume upon the Change of Control, immediately
prior to the Change of Control, such Award shall be treated as provided in
clause (i) or clause (ii) of this Section 8(a), as applicable. The treatment
provided for under this Section 8(a) is as follows:
(i) in the case of an Option or SAR, the Participant shall have the ability to
exercise such Option or SAR, including any portion of the Option or SAR not
previously exercisable, until the earlier of the expiration of the Option or SAR
under its original term and a date that is two years (or such longer
post-termination exercisability term as may be specified in the Option or SAR)
following such date of termination of service as a director; and
(ii) in the case of Restricted Stock or RSUs, the Award shall become fully
vested and shall be settled in full.
The Committee may also, through the terms of an Award or otherwise, provide for
an absolute or conditional exercise, payment or lapse of conditions or
restrictions on an Award which shall only be effective if, upon the announcement
of a transaction intended to result in a Change of Control, no provision is made
in such transaction for the assumption and continuation of outstanding Awards.
(b) Definition of Change of Control. For purposes of the Plan, the term “Change
of Control” shall mean, unless otherwise defined in an Award agreement, an
occurrence of a nature that would be required to be reported by the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A issued under the
Exchange Act. Without limiting the inclusiveness of the definition in the
preceding sentence, a Change of Control of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied:
(i) any person is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities; or
(ii) any of the following occur: (A) any merger or consolidation of the Company,
other than a merger or consolidation in which the voting securities of the
Company immediately prior to the merger or consolidation continue to represent
(either by remaining outstanding or being converted into securities of the
surviving entity) 80% or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with another
entity; (B) any sale, exchange, lease, mortgage, pledge, transfer or other
disposition (in a single transaction or a series of related transactions) of
assets or earning power aggregating more than 50% of the assets or earning power
of the Company on a consolidated basis; (C) any complete liquidation or
dissolution of the Company; (D) any reorganization, reverse stock


8

--------------------------------------------------------------------------------





split or recapitalization of the Company that would result in a Change of
Control as otherwise defined herein; or (E) any transaction or series of related
transactions having, directly or indirectly, the same effect as any of the
foregoing.
9. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 9(j),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as the Committee may consider appropriate in connection with
the issuance or delivery of Stock or payment of other benefits in compliance
with applicable laws, rules, and regulations, listing requirements, or other
obligations. The foregoing notwithstanding, in connection with a Change of
Control, the Company shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of Stock or payment
of benefits under any Award or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on a Participant than existed on the
90th day preceding the Change of Control.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights may
be transferred to one or more transferees during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee, subject to any terms and conditions which the Committee may
impose thereon (which may include limitations the Committee may deem appropriate
in order that offers and sales under the Plan will meet applicable requirements
of registration forms under the Securities Act of 1933 specified by the
Securities and Exchange Commission). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse Stock split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock, then the Committee shall, in an equitable manner as
determined by the Committee, adjust any or all of (i) the number or Fair Market
Value of and kind of shares of Stock or other securities of the Company or other
issuer which are subject to the Plan, including the share limits, (ii) the
number and kind of shares of Stock or other securities of the Company or other
issuer by which annual per-person Award limitations are measured under
Section 5, (iii) the number and kind of shares of Stock or other securities of
the Company or other issuer subject to or deliverable in respect of outstanding
Awards and (iv) the exercise price, settlement price or purchase price relating
to any Award or, if deemed appropriate, the Committee may make provision for a
payment of cash or property to the holder of an outstanding Option (subject to
Section 9(j) and Section 9(k)) or other Award. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets affecting any performance
conditions), or in response to changes in applicable laws, regulations, or
accounting principles.


9

--------------------------------------------------------------------------------





(d) Tax Provisions.
(i) Withholding. The Company and any subsidiary or affiliate of the Company is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction or event involving an
Award, or to require a Participant to remit to the Company an amount in cash or
other property (including Stock) to satisfy such withholding before taking any
action with respect to an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee, or in satisfaction of other tax obligations.
The Company can delay the delivery to a Participant of Stock under any Award to
the extent necessary to allow the Company to determine the amount of withholding
to be collected and to collect and process such withholding.
(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders of the Company or Participants; provided, however, that any
amendment to the Plan shall be submitted to the Company’s stockholders for
approval not later than the earliest annual meeting for which the record date is
at or after the date of such Board action:
(i) if such stockholder approval is required by any federal or state law or
regulation or the rules of the New York Stock Exchange or any other stock
exchange or automated quotation system on which the Stock may then be listed or
quoted; or
(ii) if such amendment would materially increase the number of shares reserved
for issuance and delivery under the Plan; or
(iii) if such amendment would alter the provisions of the Plan restricting the
Company’s ability to grant Options or SARs with an exercise price that is not
less than the Fair Market Value of Stock; or
(iv) in connection with any action to amend or replace previously granted
Options or SARs in a transaction that constitutes a “repricing,” as such term is
used in Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange.
The Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to stockholders of the Company for approval; and provided further,
that, without the consent of an affected Participant, no such Board (or any
Committee) action may materially and adversely affect the rights of such
Participant under any outstanding Award (for this purpose, actions that alter
the timing of federal income taxation of a Participant will not be deemed
material unless such actions result in an income tax penalty on the
Participant). With regard to other terms of Awards, the Committee shall have no
authority to waive or modify any such Award term after the Award has been
granted to the extent the waived or modified term would be mandatory under the
Plan for any Award newly granted at the date of the waiver or modification.
(f) Right of Setoff. The Company or any subsidiary or affiliate of the Company
may, to the extent permitted by applicable law, deduct from and set off against
any amounts the Company or a subsidiary or affiliate of the Company may owe to
the Participant from time to time (including amounts payable in connection with
any Award, owed as wages, fringe benefits, or other compensation owed to the
Participant), such amounts as may be owed by the Participant to the Company,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not


10

--------------------------------------------------------------------------------





satisfied through such deduction and setoff. By accepting any Award granted
hereunder, the Participant agrees to any deduction or setoff under this
Section 9(f).
(g) Unfunded Status of Awards; Creation of Trusts. To the extent that any Award
is deferred compensation, the Plan is intended to constitute an “unfunded” plan
for deferred compensation with respect to such Award. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, and such other arrangements may be either applicable
generally or only in specific cases.
(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. In addition, nothing herein shall
prevent the Committee from authorizing the payment in cash of any amounts with
respect to forfeited Awards. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
(j) Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
Notwithstanding anything herein to the contrary, any Award that is deferred
compensation within the meaning of Code Section 409A shall be automatically
modified and limited to the extent that the Committee determines necessary to
avoid the imposition of the additional tax under Section 409A(a)(1)(B) of the
Code on a Participant holding such Award.
(k) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Section 7(c), Section 9(c) and Section 9(d)) is limited to the
extent necessary to ensure that any Option or other Award of a type that the
Committee has intended to be subject to “equity” accounting with a measurement
date at the date of grant under applicable accounting standards shall not become
subject to “liability” accounting solely due to the existence of such authority,
unless the Committee specifically determines that the Award shall remain
outstanding despite such “liability” accounting.
(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.
(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 9(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under
Section 16(b) of the Exchange Act for the Participant whose Award is modified.
(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken thereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
service of the Company or a subsidiary or affiliate of the Company,
(ii) interfering in any way with the right of the Company or a subsidiary or
affiliate of the Company to terminate any Eligible Person’s or Participant’s
service at any time (subject to the terms and provisions of any separate written
agreements), (iii) giving an Eligible Person or Participant any claim to be
granted any Award under the Plan or to be treated uniformly with other
Participants, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised.


11

--------------------------------------------------------------------------------





Except as expressly provided in the Plan and an Award document, neither the Plan
nor any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.
(o) Severability; Entire Agreement. If any of the provisions of the Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any agreements or documents
designated by the Committee as setting forth the terms of an Award contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.
(p) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the stockholders of the Company have approved the Plan in
accordance with applicable law and stock exchange requirements (such date, the
“Effective Date”). Unless earlier terminated by action of the Board, the
authority of the Committee to make grants under the Plan shall terminate on the
date that is ten years after the latest date upon which stockholders of the
Company have approved the Plan, and the Plan will remain in effect until such
time as no Stock remains available for delivery under the Plan or as set forth
above and the Company has no further rights or obligations under the Plan with
respect to outstanding Awards under the Plan.




12